Kupferman, J. P. (dissenting).
While the situation presents an appealing case for the petitioner, and I would like to concur in the majority opinion, I must dissent from the determination.
There was, here, no bad faith, and the IAS court, in accordance with precedent, properly determined that the probationary employee could be dismissed.
Milonas, Kassal and Ellerin, JJ., concur with Carro, J.; Kupferman, J. P., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on November 28, 1989, reversed, on the law, and the petition granted, to the extent of vacating petitioner’s termination by respondent Commissioner of the Department of Sanitation of the City of New York; restoring petitioner to his former position; and directing respondent to pay petitioner wages and benefits retroactive to his date of termination, without costs and without disbursements.